This is an action for money had and received to recover the amount paid the defendant for an automobile alleged to have been stolen property. The case was tried and a verdict rendered in favor of the plaintiff. It is unnecessary to recite the facts, as the decision of the case depends upon precisely the same legal principle, as was involved in Royal Insurance Company v. Nelke, 117 Maine, 366. The two cases were tried at the same term of court and the exceptions were filed and allowed at the same time. A motion was filed to dismiss the exceptions for the same reasons stated in the latter case. While we think the verdict was warranted by the evidence, yet, for the reasons stated in Royal Insurance Company v. Nelke, the entry must be: Exceptions dismissed. Ralph W. Crockett, for plaintiff. McGillicuddy & Morey, for defendant. Pulsifer & Ludden, for trustee.